DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	On August 22, 2022, Applicant’s Representative Greg Gonsalves reached the Examiner about the Final Office Action dated on August 1, 2022. Applicant Representative argued the Examiner should not issue the Final Office Action because it was an first Office Action. However, the Examiner respectfully disagrees. In accordance with the record, the Non-Final Rejection was issued by the Examiner on December 8, 2021. Applicant filed the claim amendment on June 8, 2022 in response to the Non-Final Rejection. So the finality of the examination dated on August 1, 2022 was proper when the claims were not in condition of allowance. Furthermore, Applicant Representative pointed out the Final Office was devoid to address claim 3. The Examiner agrees and address claim 3 in this supplemental Office Action.


Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on June 8, 2022. Clams 1, 10, 11, 13, and 14 have been amended. Claims 5 and 12 have been canceled. Claim 16 has been withdrawn. Claim 17 has been added.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "plate" in line 2.  However, the Examiner is unsure if the limitation is the same or different from the aperture plate recited in claim 1. Therefore, Claim 8 fails to particularly point out and distinctly claim the subject matter. Clarification is required. Under the principle of compact prosecution, the Examiner assumes the plate is the same plate that recited in claim 1.
Claim 10 recites “the device according to claim 5”. However, claim 5 has been canceled. Therefore it is being indefinite for failing to particularly point out and distinctly claim the subject matter.
Claim 11 recites the limitation "the chamber" and “the aerosol” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “optimally” in claim 13 is a relative term which renders the claim indefinite. The term “optimally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner cannot properly construe the claim because the term is extremely broad and what range in terms of sizes is acceptable to be considered as optimum.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11, 13-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2008/0092912 A1) in view of Sanchez et al. (US 11,013,264).
With regard to claim 1, Robinson discloses a device (Fig. 2) comprising: a tube (160) having a proximal opening and a distal opening (Fig. 2); wherein the tube (160) contains a wick element (101/89) that delivers a medium to be dispersed; an aperture plate (215) coupled to the proximal opening of the tube, the aperture plate having a plurality of apertures (Para. [0106]) and being in contact with the wick element (89) contained within the tube.
However, Robinson fails to discloses a piezoelectric element adapted to receive an electrical signal that causes the piezoelectric element to vibrate and induce a wave along a length of the tube that forces the medium through the plurality of apertures within the aperture plate, and wherein the device is operated at a resonant frequency to generate an aerosol from the medium being forced through the plurality of apertures within the aperture plate.
Sanchez teaches a piezoelectric element adapted to receive an electrical signal that causes the piezoelectric element to vibrate and induce a wave along a length of the tube that forces the medium through the plurality of apertures within the aperture plate, and wherein the device is operated at a resonant frequency to generate an aerosol from the medium being forced through the aperture plate (Col. 4 line 59- Col. 5 line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Robinson, by replacing the heating element (72) of Robinson with the piezoelectric element as taught by Sanchez, since the replacement would produce the same predictable result (Col. 4 line 59-60). 
With regard to claim 2, the device of Robinson as modified by Sanchez discloses the invention as disclosed in the rejection of claim 1 above. Robinson further discloses the tube (160) is at least one of a cross-sectional shape of a square, a triangle, a polygon, a rectangle and a circle (Fig. 2).
With regard to claim 3, the device of Robinson as modified by Sanchez discloses the invention as disclosed in the rejection of claim 1 above. Robinson further discloses the tube (160) is adapted to receive the medium (inside of 101) through the distal opening (Fig. 2).
With regard to claim 4, the device of Robinson as modified by Sanchez discloses the invention as disclosed in the rejection of claim 1 above. Robinson further discloses the medium includes at least one of a solid, a liquid and a gel (Para. [0089]).
With regard to claim 6, the device of Robinson as modified by Sanchez discloses the invention as disclosed in the rejection of claim 1 above. Sanchez further discloses the piezoelectric element (202) forms a unimorph element with the tube (Fig. 19).
With regard to claim 7, the device of Robinson as modified by Sanchez discloses the invention as disclosed in the rejection of claim 1 above. Sanchez further discloses the piezoelectric element (Col. 4 lines 59-60) is adapted to vibrate the tube in a direction perpendicular to its length.
With regard to claim 8, the device of Robinson as modified by Sanchez discloses the invention as disclosed in the rejection of claim 1 above. Robinson further discloses the at least one aperture is formed within a plate (215) located at the proximal opening of the tube (Fig. 2).
With regard to claim 9, the device of Robinson as modified by Sanchez discloses the invention as disclosed in the rejection of claim 1 above. Robinson further discloses a system (smoking device) comprising the device of claim 1.
With regard to claim 10, the device of Robinson as modified by Sanchez discloses the invention as disclosed in the rejection of claim 5 above. Robinson further discloses the plurality of apertures within the aperture plate (215) are located at the proximal opening of the tube.
With regard to claim 11, the device of Robinson as modified by Sanchez discloses the invention as disclosed in the rejection of claim 10 above. Robinson further discloses the wick (89) is in contact with a plate (101), and liquid is transferred from the chamber to the plate of the aerosol generator by capillary action (by the polyethylene terephthalate fiber).
With regard to claim 13, the device of Robinson as modified by Sanchez discloses the invention as disclosed in the rejection of claim 1 above. Robinson in view of Sanchez further discloses the tube, the aperture element, and the piezoelectric element are sized optimally to produce the aerosol at the resonant frequency (sized in a cylindrical tube).
With regard to claim 14, the device of Robinson as modified by Sanchez discloses the invention as disclosed in the rejection of claim 1 above. Robinson in view of Sanchez further discloses a resonant frequency of the piezoelectric element is the same value as a resonant frequency of the aperture plate.
With regard to claim 17, the device of Robinson as modified by Sanchez discloses the invention as disclosed in the rejection of claim 1 above. Robinson further discloses the medium to be dispersed is used by the device to generate scent.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752